UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6648



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


CLYDE E. PORTER, JR.,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:00-cr-00085-JRS-1)


Submitted:     June 19, 2008                 Decided:   June 25, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clyde E. Porter, Jr., Appellant Pro Se. John Staige Davis, V,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Clyde E. Porter, Jr., appeals the district court’s order

denying   his   motion   for   a   sentence   reduction   under   18   U.S.C.

§ 3582(c)(2) (2000).       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      United States v. Porter, No. 3:00-cr-00085-

JRS-1 (E.D. Va. Apr. 9, 2008).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                    - 2 -